                                                                         JS-6
 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10    SHIRLEY LINDSAY,                          Case: CV 18-1917-GW-PLAx
11                 Plaintiff,                   ORDER
12       v.
13
14    OVERLAND PARTNERS
      SEPULVEDA, LLC, a California
15    Limited Liability Company;
      STARBUCKS CORPORATION, a
16    Washington Corporation; and Does
      1-10,
17
                   Defendants.
18
19
20                                       ORDER
21
22            Defendant Overland Partners Sepulveda, LLC is hereby ordered
23   dismissed with prejudice.
24
25   Dated: July 12, 2019
                                       HONORABLE GEORGE H. WU
26                                     UNITED STATES DISTRICT JUDGE
27
28




                                            1

     Joint Stipulation for Dismissal        Case: 2:18-CV-01917-GW-PLA
